Exhibit 3.2 AMENDED AND RESTATED BYLAWS OF BIOCARDIA, INC . (formerly Tiger X Medical, Inc.) Effective April 11, 2017 TABLE OF CONTENTS Page ARTICLE I — CORPORATE OFFICES 4 REGISTERED OFFICE 4 OTHER OFFICES 4 ARTICLE II — MEETINGS OF STOCKHOLDERS 4 PLACE OF MEETINGS 4 ANNUAL MEETING 4 SPECIAL MEETING 4 ADVANCE NOTICE PROCEDURES 5 NOTICE OF STOCKHOLDERS’ MEETINGS 9 QUORUM 9 ADJOURNED MEETING; NOTICE 9 CONDUCT OF BUSINESS 10 VOTING 10 STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING 10 RECORD DATES 10 PROXIES 11 LIST OF STOCKHOLDERS ENTITLED TO VOTE 11 INSPECTORS OF ELECTION 12 ARTICLE III — DIRECTORS 12 POWERS 12 NUMBER OF DIRECTORS 12 ELECTION, QUALIFICATION AND TERM OF OFFICE OF DIRECTORS 13 RESIGNATION AND VACANCIES 13 PLACE OF MEETINGS; MEETINGS BY TELEPHONE 13 REGULAR MEETINGS 14 SPECIAL MEETINGS; NOTICE 14 QUORUM; VOTING 14 BOARD ACTION BY WRITTEN CONSENT WITHOUT A MEETING 15 FEES AND COMPENSATION OF DIRECTORS 15 REMOVAL OF DIRECTORS 15 ARTICLE IV — COMMITTEES 15 COMMITTEES OF DIRECTORS 15 COMMITTEE MINUTES 15 MEETINGS AND ACTION OF COMMITTEES 16 SUBCOMMITTEES 16 ARTICLE V — OFFICERS 16 OFFICERS 16 APPOINTMENT OF OFFICERS 17 SUBORDINATE OFFICERS 17 REMOVAL AND RESIGNATION OF OFFICERS 17 -i- TABLE OF CONTENTS (continued) Page VACANCIES IN OFFICES 17 REPRESENTATION OF SHARES OF OTHER CORPORATIONS 17 AUTHORITY AND DUTIES OF OFFICERS 18 THE CHAIRPERSON OF THE BOARD 18 THE VICE CHAIRPERSON OF THE BOARD 18 THE CHIEF EXECUTIVE OFFICER 18 THE PRESIDENT 18 THE VICE PRESIDENTS AND ASSISTANT VICE PRESIDENTS 19 THE SECRETARY AND ASSISTANT SECRETARIES 19 THE CHIEF FINANCIAL OFFICER AND ASSISTANT TREASURERS 19 ARTICLE VI — STOCK 19 STOCK CERTIFICATES; PARTLY PAID SHARES 19 SPECIAL DESIGNATION ON CERTIFICATES 20 LOST, STOLEN OR DESTROYED CERTIFICATES 20 DIVIDENDS 21 TRANSFER OF STOCK 21 STOCK TRANSFER AGREEMENTS 21 REGISTERED STOCKHOLDERS 21 ARTICLE VII — MANNER OF GIVING NOTICE AND WAIVER 21 NOTICE OF STOCKHOLDERS’ MEETINGS 21 NOTICE BY ELECTRONIC TRANSMISSION 22 NOTICE TO STOCKHOLDERS SHARING AN ADDRESS 22 NOTICE TO PERSON WITH WHOM COMMUNICATION IS UNLAWFUL 23 WAIVER OF NOTICE 23 ARTICLE VIII — INDEMNIFICATION 23 Indemnification of Directors and Officers in Third Party Proceedings 23 Indemnification of Directors and Officers in Actions by or in the Right of the CORPORATION 24 Successful Defense 24 Indemnification of Others; ADVANCE PAYMENT TO OTHERS 24 Advance Payment of Expenses 24 LIMITATION ON INDEMNIFICATION 25 Determination; Claim 25 NON-EXCLUSIVITY OF RIGHTS 26 Insurance 26 SURVIVAL 26 Effect of Repeal or Modification 26 Certain Definitions 26 -ii- TABLE OF CONTENTS (continued) Page ARTICLE IX — GENERAL MATTERS 27 EXECUTION OF CORPORATE CONTRACTS AND INSTRUMENTS 27 FISCAL YEAR 27 SEAL 27 CONSTRUCTION; DEFINITIONS 27 ARTICLE X — AMENDMENTS 27 -iii- BYLAWS ARTICLE I — CORPORATE OFFICES 1.1REGISTERED OFFICE The registered office of BioCardia, Inc. shall be fixed in the corporation’s certificate of incorporation. References in these bylaws to the certificate of incorporation shall mean the certificate of incorporation of the corporation, as amended from time to time, including the terms of any certificate of designations of any series of Preferred Stock. 1.2OTHER OFFICES The corporation’s board of directors may at any time establish other offices at any place or places where the corporation is qualified to do business. ARTICLE II — MEETINGS OF STOCKHOLDERS 2.1PLACE OF MEETINGS Meetings of stockholders shall be held at any place, within or outside the State of Delaware, designated by the board of directors. The board of directors may, in its sole discretion, determine that a meeting of stockholders shall not be held at any place, but may instead be held solely by means of remote communication as authorized by Section211(a)(2) of the General Corporation Law of the State of Delaware (the “
